Citation Nr: 0210459	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right leg, muscle 
group XIV, with scar and retained foreign bodies.  

2.  Whether clear and unmistakable error (CUE) exists in a 
June 21, 1971 rating action, which did not grant a separate 
evaluation for residuals of a shell fragment wound to the 
right leg, muscle group XIV, and scar residuals of a shell 
fragment wound to the right leg.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in April 1999, a statement of the 
case was issued in April 1999, and a substantive appeal was 
received in April 1999.

The Board notes that the veteran's appeal initially included 
three additional issues.  However, the issue of service 
connection for shrapnel wound to the left forearm was 
resolved in a December 1999 Hearing Officer decision.  The 
issues of entitlement to an increased evaluation for service-
connected post-traumatic stress disorder and for residuals of 
shell fragment wounds to the right leg, muscle group XI, with 
retained foreign bodies were resolved in a July 2001 
Supplemental Statement of the Case.  Thus, they are no longer 
before the Board for appellate consideration.  

In August 2001, the veteran requested service connection for 
a right knee condition, a left hand injury, and residuals of 
shrapnel in his left leg.  These matters are hereby referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service-connected residuals of a shell fragment wound to 
the right leg, muscle group XIV, with scar and retained 
foreign bodies, is manifested by no more than moderate muscle 
disability and without evidence of a tender or painful scar 
on objective demonstration.

2.  The record does not demonstrate that the incorrect facts 
were before the RO in June 1971, and the RO did not make any 
error of fact or law that, had it not been made, would have 
manifestly changed the outcome of the decision at the time it 
was made.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right leg, 
muscle group XIV, with scar and retained foreign bodies have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (2001).  

2.  The unappealed June 21, 1971 rating action, which did not 
grant a separate evaluation for residuals of a shell fragment 
wound to the right leg, muscle group XIV, and scar residuals 
of a shell fragment wound to the right leg, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 4.14, 4.56, 4.73, 4.118, Diagnostic Codes 5314, 
7804 (1970); 38 C.F.R. § 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  In a December 
2000 letter, the RO informed the veteran of the enactment of 
the VCAA and explained the duty to assist.  The RO also 
informed the veteran of what evidence was needed from him and 
where to send such information.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to an increased evaluation and findings of clear 
and unmistakable error.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board also notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the VCAA is 
not applicable to allegations of clear and unmistakable 
error.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  


I.  Increased Rating Claim

Factual Background

Service medical records demonstrate that the veteran received 
an open and penetrating wound to the right leg with no nerve 
or artery involvement in February 1970.  A March 1970 
narrative summary indicates that the veteran had been 
admitted in February 1970 for treatment of a right leg wound, 
which was locally debrided in February 1970, and had become 
infected.  A subsequent clinical record dated on March 14, 
1970 indicates that the right leg showed a well-healed scar 
with no swelling, pus, or tenderness.  Upon separation 
examination dated in September 1970, the veteran's systems 
were clinically evaluated as normal.  

In a June 1971 rating action, the RO granted service 
connection for a shell fragment wound to the right leg with a 
scar and retained foreign body, evaluated as 10 percent 
disabling.  The veteran subsequently sought entitlement to an 
increased evaluation on several occasions; however, the RO 
continued the assigned 10 percent evaluation in rating 
actions issued in September 1974, July 1981, May 1989, and 
March 1993.  In May 1998, the veteran again sought 
entitlement to an increased rating of his service-connected 
shell fragment wound to the right leg and also requested a 
separate evaluation for his right leg scar.  

VA treatment records dated from 1993 to 1995 demonstrate 
complaints of chronic abdominal pain and stomach discomfort.  
A private October 1998 electromyography report demonstrates 
findings relevant to the left arm and wrist only.  

Upon VA examination of the muscles dated in September 1998, 
the veteran complained of throbbing in the right leg, 
especially about the knee.  Physical examination of the right 
knee revealed obvious multiple scars, none of which were 
infected.  All of the scars were noted as well healed.  
Palpitation of the scars did not elicit any pain or 
tenderness and did not elicit any foreign bodies felt below 
the surface of the skin.  Neurovascular examination distally 
was intact.  Palpation about the knee did elicit some pain 
and some tenderness, which was noted as probably due to 
retained shrapnel within that area.  

VA treatment records dated in 1999 demonstrate complaints and 
treatment relevant to the left arm as well as complaints of 
headaches and back pain.  VA treatment records dated in 2000 
and 2001 are silent for any complaints, treatment, or 
diagnoses related to the right leg.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected residuals of a shell fragment 
wound to the right leg, muscle group XIV, with scar and 
retained foreign bodies is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314.  

The Board notes that consideration of 38 C.F.R. § 4.56 is 
pertinent to the effects of missile and muscle injuries and 
sets out principle factors and symptoms such as weakness, 
undue fatigue-pain, incoordination, muscular fusing or 
scarring and joint involvement.  This regulation provides 
that: (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1)  Slight disability of muscles.
     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.
     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  
     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.
     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.
     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 
     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 
     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring. 
     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  
     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.
     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 
     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.
     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:
               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 
               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.
               (D)  Visible or measurable 
atrophy.
               (E)  Adaptive contraction of an 
opposing group of muscles.
                    (F)  Atrophy of muscle groups 
not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the 
shoulder girdle.
               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56.

Diagnostic Code 5314 contemplates muscle group XIV.  
Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of fascia 
lata and iliotibial (Maissat's) band, acting with XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  Anterior thigh group: (1) 
Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  A slight disability warrants a noncompensable 
evaluation, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 30 
percent evaluation, and a severe disability warrants a 40 
percent evaluation.  38 C.F.R. § 4.73.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 10 percent is not warranted for 
residuals of a shell fragment wound to the right leg, muscle 
group XIV, with scar and retained foreign bodies.  The 
veteran's service medical records demonstrate that he 
suffered a penetrating wound with no nerve or artery 
involvement during military service.  The record further 
demonstrates current subjective complaints of throbbing in 
the right leg, particularly in the knee area, and objective 
findings of scarring with some pain and tenderness in the 
knee associated with retained shrapnel.  However, the record 
is silent for any medical evidence of cardinal signs and 
symptoms such as loss of power, weakness, lowered threshold 
of fatigue, impairment of coordination, and uncertainty of 
movement.  The medical evidence further fails to demonstrate 
indications on palpation of loss of deep fascia, muscle 
substance, normal firm resistance of muscles compared with 
sound side, or positive evidence of impairment on tests of 
strength and endurance.  Furthermore, VA clinical records 
dating back to 1993 are silent for any complaints, treatment, 
or diagnoses related to the shell fragment wounds to the 
right leg.

The Board recognizes that the veteran did experience 
infection of his wound during service.  However, service 
medical records do not demonstrate prolonged infection 
lasting for an extensive period of time.  Service medical 
records demonstrate that the veteran's injury occurred on or 
about February 10, 1970 and by March 14, 1970 his wound was 
well healed with no pus, swelling, or tenderness.  Thus, the 
Board concludes that the veteran's symptomatology is 
indicative of no more than a moderate muscle disability and 
the criteria for an evaluation in excess of 10 percent have 
not been met.  38 C.F.R. § 4.7.  

The Board recognizes that the veteran and his representative 
have requested a separate evaluation for the right leg scar.  
However, the medical evidence demonstrates that all of the 
veteran's right leg scars are well healed and palpitation did 
not elicit any pain or tenderness.  The record is further 
silent for any medical evidence of scar inflammation, 
sensitivity, keloid formation, or limitation of function.  In 
the absence of medical evidence of such symptomatology, the 
assignment of a separate evaluation under 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 and 7805 is not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994). 

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  In the present case, there is no evidence 
the veteran's residuals of a shell fragment wound to the 
right leg, muscle group XIV, with scar and retained foreign 
bodies result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  


II.  Clear and Unmistakable Error Claim

The veteran has alleged CUE in a June 21, 1971 rating action, 
which granted service connection for a shell fragment wound 
to the right leg with scar and retained foreign bodies and 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The veteran argues that the 
RO should have assigned separate ratings for his right leg 
muscle injury and the right leg scar.  

Service medical records demonstrate that the veteran received 
an open and penetrating wound to the right leg with no nerve 
or artery involvement in February 1970.  A March 9, 1970 
hospital narrative indicates that the veteran had been 
admitted in February 1970 for treatment of a right leg wound, 
which was locally debrided and had become infected.  A 
subsequent clinical record dated on March 14, 1970 indicates 
that the right leg showed a well-healed scar with no 
swelling, pus, or tenderness.  Upon separation examination 
dated in September 1970, the veteran's systems were 
clinically evaluated as normal.  

Upon VA examination dated in March 1971, the veteran 
complained of occasional pain in the region of the scar on 
the right leg and occasional giving way of the knee.  
Physical examination revealed a healed scar on the medial 
aspect of the upper one third of the right leg.  The examiner 
noted the scar was not tender, but there was a slight defect 
in the fascia underlying the scar.  

In June 1971, the RO granted service connection for a shell 
fragment wound to the right leg and assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The RO noted that the wound was locally debrided 
with no nerve or artery involvement.  The RO also noted in 
the rating action that examination showed a one-inch healed 
scar on the medial upper right leg with defect in fascia 
under the scar.  It was noted that there was full range of 
motion with no tenderness or swelling.  

Applicable law and regulations provide that a determination 
on a claim by the agency of original jurisdiction of which 
the claimant is properly notified is final if a timely notice 
of disagreement is not filed.  See 38 C.F.R. §§ 20.302, 
20.1103. Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes CUE, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

In addition, the Court has explained that, when a claim for 
CUE is stated,

	[i]t must always be remembered that CUE is a very 
specific
	and rare kind of 'error.'  It is the kind of error, of 
fact or law,
	that when called to the attention of the later reviewers 
compels
	the conclusion, to which reasonable minds could not 
differ, that
	the result would have been manifestly different but for 
the error.
	Thus, even where the premise of error is accepted, if it 
is not 
	absolutely clear that a different result would have 
ensued, the
	error complained of cannot be, ipso facto, clear and 
unmistakable
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
motion for 
review en banc denied, 6 Vet. App. 162 (1994).

Moreover, the Court noted that there is a presumption of 
validity to otherwise final decisions such that, where such 
decisions are collaterally attacked (as in the case of a CUE 
claim), the presumption is even stronger.  Fugo, 6 Vet. App. 
at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  "[B]road-brush allegations of 
'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 
'error'" are not considered valid CUE claims. Id.  In 
addition, the Court has held that a claim that previous 
adjudications improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE. Id.   

In view of the standard that CUE must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of CUE.  CUE either exists undebatably 
or there is no CUE within the meaning of 38 C.F.R. 
§ 3.105(a).  See Russell, 3 Vet. App. at 314.

In the present case, the record reflects that the veteran 
failed to perfect an appeal of the June 21, 1971 rating 
decision.  The Board notes that the veteran has not alleged 
or argued that he was not notified of the June 21, 1971 
rating action.  Thus, that decision became final and may be 
revised only if CUE is found.  38 C.F.R. § 3.105.  The 
veteran and his representative argue that the June 21, 1971 
rating action is clearly and unmistakably erroneous in that 
the RO failed to assign separate evaluations for the right 
leg scar and the right leg muscle injury.  

The RO did assign a 10 percent evaluation for residuals of a 
shell fragment wound to the right leg with scar and retained 
foreign bodies pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1970).  At the time of the June 21, 1971 rating action, 
Diagnostic Code 7804, in regard to the evaluation of scars, 
provided that a 10 percent evaluation was warranted for scars 
that were superficial, tender and painful on objective 
demonstration.    

The rating criteria governing muscle injuries in effect at 
the time of the June 21, 1971 rating action provided that the 
cardinal symptoms of muscle disability were weakness, 
fatigue-pain, and uncertainty of movement.  38 C.F.R. § 4.54 
(1970).  In addition, the pertinent provisions of 38 C.F.R. 
§ 4.56 (1970) provided as follows:

Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile residuals of 
debridement, or of prolonged infection.
     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.  
     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; sings 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)

(c)  Moderately severe disability of muscles. 

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low-velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization. 
     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for prolonged period in service 
for treatment of wound of severe grade.  Record 
in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
to production standards is to be considered, if 
present.  
     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

Injuries to muscle group XIV were contemplated by 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (1970), which provided that a 
noncompensable rating was warranted for slight disability, a 
10 percent rating was warranted for moderate disability, a 30 
percent rating was warranted for moderately severe 
disability, and a 40 percent rating was warranted for severe 
disability.   

Upon consideration of the veteran's alleged error, the 
evidence of record at the time of the June 21, 1971 rating 
action, and the applicable law and regulations, the Board 
finds no CUE in the June 21, 1971 rating action.  The Board 
notes that the record does not indicate, nor has the veteran 
alleged, that the incorrect facts were before the adjudicator 
at the time of the rating action.  

In considering whether the RO's failure to assign a separate 
evaluation for the veteran's right leg scar and his residuals 
of a shell fragment wound to the right leg, muscle group XIV, 
with retained foreign bodies constituted CUE, the Board finds 
no undebatable error which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  The 
medical evidence of record at the time of the June 21, 1971 
rating action demonstrated subjective complaints of pain in 
the area of the scar and occasional giving way in the right 
knee with objective findings of a non tender and well healed 
scar with slight defect in the fascia underlying the scar.  
Such medical evidence is indicative of a noncompensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1970), as there is no evidence of a tender or painful scar 
on objective demonstration.  Consideration of 38 C.F.R. 
§ 4.56 (1970) and 38 C.F.R. § 4.73, Diagnostic Code 5314 
(1970) would have resulted in the assignment of no more than 
a 10 percent evaluation for moderate muscle disability as the 
medical evidence did not demonstrate symptomatology 
indicative of a moderately severe muscle injury.  Although 
there is evidence of a penetrating wound with some infection, 
there is no medical evidence of hospitalization for a 
prolonged period for treatment of a wound of a severe grade, 
unemployability, moderate loss of deep fascia, moderate loss 
of muscle substance, moderate loss of normal firm resistance 
of muscles, or positive evidence of marked or severe loss of 
strength or endurance.  In fact, the medical evidence 
demonstrated only slight defect in the fascia underlying the 
scar.  

In the June 21, 1971 rating action, the RO apparently 
considered the slight defect in the fascia underlying the 
scar as the basis for assigning a 10 percent evaluation under 
Diagnostic Code 7804 as there was no evidence of a tender or 
painful scar on objective demonstration and the rating action 
noted there was no tenderness, swelling, or limitation of 
motion.  However, had the RO assigned separate evaluations 
for the veteran's right leg muscle injury and right leg scar, 
the result would have been no more than a 10 percent total 
evaluation for the muscle injury and the scar as the RO could 
not have considered the slight defect in the fascia 
underlying the scar symptomatology in more than one rating 
criteria.  Pyramiding, which is the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(1970).  Thus, the RO would not have been able to assign 
separate compensable ratings under both diagnostic codes 
based upon the same symptomatology.  Consequently, it cannot 
be said that any error on the part of the RO in failing to 
provide separate evaluations for the muscle injury and the 
scar would have manifestly changed the outcome had it not 
been made.  

Thus, the Board concludes that the June 21, 1971 rating 
action, which did not grant a separate evaluation for 
residuals of a shell fragment wound to the right leg, muscle 
group XIV, and scar residuals of a shell fragment wound to 
the right leg, was not clearly and unmistakable erroneous as 
there is no undebatable error that, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  38 C.F.R. § 3.105(a).  Accordingly, the veteran's 
claim of CUE in the June 21, 1971 rating action must be 
denied.  



ORDER

The appeal is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

